ACCEPTED
                                                                                                      14-15-00834-CR
                                                                                      FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                 11/3/2015 3:29:39 PM
                                                                                                CHRISTOPHER PRINE
                                                                                                               CLERK


                      LAW OFFICE OF TONYA ROLLAND
                                        4301 Yoakum Blvd.
                                       Houston, Texas 77006                         FILED IN
                                       www.rollandlaw.com                   14th COURT OF APPEALS
Tel: (713) 529-8500                                                            HOUSTON,
                                                                             Fax:           TEXAS
                                                                                   (713) 456-2203
                                                                            11/3/2015 3:29:39 PM
                                                                            CHRISTOPHER A. PRINE
                                                                                      Clerk
                                        November 3, 2015



Carrie Logan
Official Court Reporter
185th District Court
1201 Franklin
Houston, Texas 77992
DELIVERED VIA EMAIL

Re: Reporter’s Record
    Raymond Johnson ( TC #1450961 and COA #14-15-00834-CR)


Dear Ms. Logan,

I am appointed to represent Mr. Johnson on appeal. The Court of Appeals notified me that you
informed them payment arrangements have not been made for the record. Although attorney
Bruce Cobb has told you he is retained for the appeal, he has failed to file a motion with the
court to substitute in as counsel. He has been asked multiple times to file the motion. Unless he
files the motion, I remain the appointed attorney of record responsible for the appeal and entitled
to the record without paying the fee.

Please prepare, certify, and file a reporter’s record in the appellate court, pursuant to TRAP
35.3(b)(3). Thankyou!


Sincerely,

LAW OFFICE OF TONYA ROLLAND



/s/ Tonya Rolland



cc: 14th Court of Appeals